This is an appeal on questions of law from a judgment of the Court of Common Pleas of Hamilton county.
A simple question involving the applicability of Section 11663-1, General Code, to the instant situation is presented by this appeal.
Briefly stated, the record develops that in a foreclosure proceeding, although a finding of indebtedness was made by the court as to a second mortgage, no judgment was entered by the court upon such finding. Execution was ordered, however, by the Common Pleas Court upon such finding, but later recalled. This court, on appeal, sustained the recall of the execution, finding that no judgment had been secured upon which execution could be ordered.
Some five years after the finding by the court of the amount due on the second mortgage, judgment was entered against the mortgagors, and execution upon such judgment is now sought to be enforced.
The claim is that the provisions of Section 11663-1, General Code, prohibit such execution, since the judgment was entered more than two years after the sale of the mortgagors' property, and the finding of the amount due on the second mortgage.
Although it may have been wise and fitting for the Legislature to so provide, it has not done so. The instant case does not present a situation in which a judgment became null and void two years after its entry.
Two years has not elapsed since the entry of the judgment here involved. The finding is not a judgment *Page 526 
and was so specifically held in this very case in the former appeal (Queen City Sav.  L. Co. v. Stiens, 64 Ohio App. 531,29 N.E.2d 160).
The judgment is affirmed.
Judgment affirmed.
MATTHEWS, P.J., and HAMILTON, J., concur.